      Case 1:20-cv-00905-PGG-JLC Document 116 Filed 01/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT G. LOPEZ,

                            Plaintiff,

                -against-                                            ORDER

 NIKE, INC., et al.,                                         20 Civ. 905 (PGG) (JLC)

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               Pro se Plaintiff Robert G. Lopez filed the Complaint on or about February 3, 2020

(see Cmplt. (Dkt. No. 2)) and filed an Amended Complaint on or about March 6, 2020. (Am.

Cmplt. (Dkt. No. 8)) The Amended Complaint names 25 defendants. (Id.)

               No proof of service has been filed as to Defendants Wabi Sabi, Inc., Schott Bros,

Inc., Big Cartel LLC, Neiman Marcus Group, Inc., BOP, LLC, Rakuten USA, Inc., Eminent,

Inc., Thredup, Inc., Duluth Holdings, Inc., and Merchnow, LLC.

               Proof of service has been filed as to Defendants Biergarten Holdings Corp., G&S

Sporting Goods, LLC, Drjay’s.com, Inc., and Paragon Sports, LLC (see Dkt. Nos. 10, 13, 15,

46), but these defendants have not appeared.

               As to the Defendants for whom proof of service has not been filed, Rule 4(m) of

the Federal Rules of Civil Procedure provides as follows:

       If a defendant is not served within 90 days after the complaint is filed, the court—
       on motion or on its own after notice to the plaintiff—must dismiss the action
       without prejudice against that defendant or order that service be made within a
       specified time. But if the plaintiff shows good cause for the failure, the court
       must extend the time for service for an appropriate period.

Fed. R. Civ. P. 4(m).
      Case 1:20-cv-00905-PGG-JLC Document 116 Filed 01/25/21 Page 2 of 2




               By February 8, 2021, Plaintiff will file proof of service as to the ten Defendants

who have not been served. If proof of service is not filed by February 8, 2021, and if Plaintiff

does not make a written application to the Court to extend the time for service, showing good

cause for the failure to serve, Plaintiff’s claims against these ten Defendants will be dismissed.

               As to the Defendants who have been served but who have not appeared, Plaintiff

will move for a default judgment by February 24, 2021, in accordance with Rule VIII of this

Court’s individual rules of practice, which are available on the Court’s website. If Plaintiff does

not move for a default judgment as to these Defendants by February 24, 2021, his claims

against these Defendants will be dismissed for failure to prosecute.

               Plaintiff is advised that the Pro Se Office at the United States Courthouse, 500

Pearl Street, Room 230, New York, New York 10007, telephone: (212) 805-0175, may be of

assistance in connection with court procedures.

               Chambers will mail a copy of this order to Plaintiff and note service on the

docket.

Dated: New York, New York
       January 23, 2021




                                                  2
